Amount of the single insured bond which each investment company would have provided and maintained had each such company had not been named as an insured under the present joint insured bond: Company Assets Minimum Amount of Bond Advisors’ Inner Circle Fund CNI Charter Funds The Advisors’ Inner Circle Fund II Bishop Street Funds Causeway Capital Management Trust SEI Asset Allocation Trust SEI Daily Income Trust SEI Institutional International Trust SEI Institutional Investments Trust SEI Institutional Managed Trust SEI Investments Distribution Co. 0 0 SEI Investments Global Funds Services 0 0 SEI Investments Management Corp. 0 0 SEI Liquid Asset Trust SEI Tax Exempt Trust SEI Structured Credit LP SEI Alpha Strategy Portfolios LP
